                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No. LA CV 20-02291-DOC-KES                                   Date: March 18, 2020


Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL V. CITY OF LOS ANGELES ET
      AL.


PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

               Kelly Davis                                    Not Present
             Courtroom Clerk                                 Court Reporter

      ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
            PLAINTIFF:                                   DEFENDANT:
           None Present                                   None Present


       PROCEEDINGS (IN CHAMBERS): IN RESPONSE TO REQUEST [27]

       On March 17, 2020, Defendant City of Los Angeles filed a Statement (Dkt. 24) in
opposition to Orange County Catholic Worker’s Ex Parte Application to Intervene (Dkt.
16), which application the Court granted (Dkt. 18). On March 18, 2020, Defendant City
of Los Angeles filed a Request to Remove Docket No. 24 (Dkt. 27), i.e., its prior
Statement.

     The Court is inclined to grant the request, and invites the parties to discuss the
removal of Docket No. 24 at the March 19, 2020 hearing.

       The Clerk shall serve this minute order on the parties.
 MINUTES FORM 11                                                  Initials of Deputy Clerk: kd
 CIVIL-GEN
